                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

 ROBERT MONTGOMERY                                                                PETITIONER

 V.                                                          CAUSE NO. 3:19-CV-502-CWR-FKB

 WARDEN CHERON Y. NASH                                                          RESPONDENT


                 ORDER ADOPTING REPORT AND RECOMMENDATION

        Before the Court are Petitioner Robert Montgomery’s Petition for Writ of Habeas Corpus

[Docket No. 1] and Motion Seeking Priority Ruling [Docket No. 21]. On May 5, 2020, Magistrate

Judge F. Keith Ball entered a Report and Recommendations proposing to deny Montgomery’s

Petition because Montgomery “has procedurally defaulted his claim and has failed to establish the

applicability of any exception to the procedural default rule.” Docket No. 16 at 6.

        In his § 2241 petition, Montgomery argues that his conviction is invalid under Rehaif v.

United States, 139 S. Ct. 2191 (2019). In Rehaif, the Supreme Court held that under 18 U.S.C. §§

922(g) and 924(a)(2), the government must prove that (1) the defendant knew he possessed a

firearm, and (2) the defendant knew he was a felon prohibited from doing so. Rehaif, 139 S. Ct. at

2200. Montgomery argues that his conviction is invalid because the “jury never considered the

issue of whether he possessed the firearm with the knowledge that he was a convicted felon.” Id.

at 2.

        The R&R recognizes, and the Respondent concedes, that Montgomery has established the

prima facie case that his Rehaif claim meets the requirements of the “savings clause” exception of

§ 2255. However, the R&R finds that Montgomery’s claim is nevertheless barred because he has

defaulted it by failing to raise it at trial and on direct appeal.
       Montgomery filed objections to the R&R that mostly focused on his assertion of actual

innocence, since the jury convicted him under instructions that did require that they find that

Montgomery knew his status as a convicted criminal. He asserts that the government did not put

on any specific evidence proving that he knew his status. However, Montgomery points to no

evidence in his briefing that at the time he possessed the firearm, he did not know that he was a

convicted felon. As the R&R stated, “evidence admitted at trial indicated that Montgomery had

four felony convictions predating his arrest in June 2010 for the underlying offense, including one

for felon-in-possession.” Docket No. 16 at 6. With that evidence, this Court cannot say that no

reasonable jury, properly instructed as to the law, would have found him guilty.

       Montgomery objects to the Court’s finding of procedural default, asserting that his claim

was not available to him under then-existing Eighth Circuit law. He also points to an objection he

made at trial, asserting that the government failed to meet its burden to establish that he possessed

a firearm or that he legally qualified for his conviction under 18 U.S.C. §§ 922(g) and 924(a)(2).

This is not an objection that the government failed to establish that he knew he was a felon

prohibited from possessing a firearm, which is the claim he is making now in his petition.

       Montgomery additionally takes issue with the R&R’s discussion that his claim is not

sufficiently novel to fall under the exception to the procedural default. The R&R points to the fact

that “the same argument raised by Rehaif was made by the defendant in United States v, Games-

Perez, 667 F.3d 1136 (10th Cir. 2012), a case decided prior to the filing of Montgomery’s notice

of appeal.” Docket No. 16 at 5. Montgomery objects to the use of Tenth Circuit precedent, as he

was convicted in the Eighth Circuit. As the Report identifies, however, “as the Supreme Court

stated in Bousley, ‘[F]utility cannot constitute cause if it means simply that a claim was

unacceptable to that particular court at that particular time.’” Id.



                                                   2
       Thus, having considered the R&R and Montgomery’s objections, the Court concludes that

there has been no showing that the R&R is clearly erroneous or contrary to law. See Fed. R. Civ.

P. 72. Therefore, this Court hereby adopts, as its own opinion, the R&R of the Magistrate Judge.

The petition is denied and a separate Final Judgment shall issue. Montgomery’s motion seeking

priority ruling is dismissed as moot.

       SO ORDERED, this the 18th day of June, 2021.

                                                   s/ Carlton W. Reeves
                                                   UNITED STATES DISTRICT JUDGE




                                               3
